DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed on February 24, 2021, is the national stage entry of PCT/EP2019/065373, filed June 12, 2019.  Pursuant to the pre-examination amendment filed February 24, 2021, claims 1-15 are pending.  The applicant has amended claims 1, 4-6, 8-10, and 12-15.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a light emitter which emits a light beam in an emission direction, wherein the emitted light beam forms an intersection region with the flow path;

a light receiver for receiving a component of scattered light scattered by particles in the intersection region,

in claim 1;

a first optical unit for focusing the light beam is arranged between the light emitter and the intersection region; 

a second optical unit for focusing a scattered light component scattered along the scattered light path is arranged between the light receiver and the intersection region,

in claim 5; and

a light emitter for forming an intersection region with the test fluid; 

a light receiver for detecting scattered light scattered from within the intersection region,

in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2017/0358189 A1) in view of Muller-Fiedler et al. (US 6,605,804 B1).

Regarding claim 1, Schmidt discloses:
a scattered light detector for detecting particles ([0076], [0079], [0111]) and having

a test region ([0054];FIG. 5A; FIG. 5B:  580) which has a flow inlet and a flow outlet to form a flow path through which the test fluid can flow ([0055]; FIG. 5A:  520; FIG. 5B:  520),

a light emitter which emits a light beam in an emission direction ([0055]; FIG. 5A:  340-1), wherein the emitted light beam forms an intersection region with the flow path (FIG. 5A:  520, 550),

a light receiver for receiving a component of scattered light scattered by particles in the intersection region ([0040], [0044], [0046]; FIG. 4:  330),

a circuit board, wherein the light emitter (230) and the light receiver (240) are connected to the circuit board (220), in particular a front side of the circuit board ([0036], [0037]; FIG. 2D:  285);

the light receiver is arranged in such a way that a direct or indirect scattered light path extends between the light receiver and the intersection region ([0040], [0059]; FIG. 3:  330; FIG. 5A).

Schmidt does not disclose:

the light beam emitted by the light emitter is guided into the test region by means of an optical waveguide deflecting the light beam.

	Muller-Fiedler, addressing the same problem of how to guide light in a smoke detector (col. 3, line 67 – col 4, line 2), teaches optical waveguides arranged in the beam path between optical transmitter and optical receiver (col. 6, lines 3-5) for the benefit of enabling the use of very compact and inexpensive components (col. 1, lines 24-28; col. 5, lines 57-59; ).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Muller-Fiedler with the detector of Schmidt because that would have enabled the detector to use very compact and inexpensive components.
Regarding claim 2, Schmidt discloses that the light beam emitted by the light emitter extends in an emission direction oriented along the flow path.  ([0059]; FIG. 5A:  550; Schmidt discloses that the light beam extends at an angle less than 90°in the direction oriented along the flow path, so the light beam has a component oriented along the flow path.)
	Regarding claim 3, Schmidt discloses that the light beam emitted by the light emitter extends in an emission direction oriented onto the flow path.  ([0059]; FIG. 5A:  550; Schmidt discloses that the light beam extends at an angle less than 90° in the direction oriented onto the flow path, so the light beam has a component oriented onto the flow path.)
	Regarding claim 4, the above combination discloses that Schmidt discloses that the light beam emitted by the light emitter is guided into the test region by means of an optical waveguide deflecting the light beam (see the citations for the rejection of claim 1), but the above combination does not explicitly disclose that the indirect scattered light path extending between the light receiver and the intersection region is formed by means of an optical waveguide which deflects the scattered light component.
	Muller-Fiedler, addressing the same problem of how to guide light in a smoke detector (col. 3, line 67 – col 4, line 2), teaches that a light beam which has emerged from an optical waveguide can be directed to an optical receiver by a likewise designed further optical waveguide (col. 6, lines 25-28) for the benefit of enabling the use of very compact and inexpensive components (col. 1, lines 24-28; col. 5, lines 57-59; ).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Muller-Fiedler with the detector of Schmidt because that would have enabled the detector to use very compact and inexpensive components.
Regarding claim 6, Schmidt discloses that the test region is delimited by a test region wall, wherein the test region wall has one or more recesses for accommodating optical components and/or for creating one or more light passages.  ([0054]; FIG. 5A)
Regarding claim 7, Schmidt does not explicitly disclose that the circuit board having the light emitter and the light receiver is arranged outside the test region wall delimiting the test region, but Schmidt does disclose that the electrodes for the light emitter are arranged outside the test region (FIG. 5A:  340-1), which suggests that the circuit board is also arranged outside the test region for the benefit of enabling the electrodes of the light emitter to be electrically connected to the circuit board.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the detector of Schmidt in the foregoing manner because that would have enabled the light emitter to be electrically connected to the circuit board.
Regarding claim 9, the above combination discloses that a light passage or a non-reflective optical component is arranged within the direct scattered light path extending between the light receiver and the intersection region or the indirect scattered light path extending between the light receiver and the intersection region by means of an optical waveguide arranged within one of the recesses.  (See the citations for the rejection of claim 1, which comprises an optical waveguide; the optical waveguide constitutes “a light passage” within the meaning of the language of claim 9.)
Regarding claim 10, Schmidt discloses that one or more additional light receivers as secondary light receivers are connected to the circuit board, in particular a front side of the circuit board.  ([0029]; Schmidt discloses one or more EM sensors, which are light receivers.  The 
Regarding claim 11, Schmidt does not explicitly disclose that the one or more secondary light receivers are arranged in such a way that a direct or indirect scattered light path extends between the respective secondary light receiver and the intersection region, but Schmidt does disclose a secondary light receiver (see the citations for the rejection of claim 10), which suggests that the secondary light receiver functions in the same manner as the first light receiver; and Schmidt does disclose that the first light receiver receives scattered light from the intersection region ([0040], [0044]; FIG. 4:  330; FIG. 5A), all of which suggests that the secondary light receivers are arranged in such a way that a direct or indirect scattered light path extends between the respective secondary light receiver and the intersection region for the benefit of enabling the secondary light receiver to receive light scattered in the intersection region.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the detector of Schmidt in the foregoing manner because that would have enabled the secondary light receiver to receive light scattered in the intersection region.
Regarding claim 12, Schmidt discloses that one or more second optical units for focusing a scattered light component are arranged in a respective scattered light path between the one or more secondary light receivers and the intersection region.  ([0040], [0044]; FIG. 4:  340-1, 340-2)

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Muller-Fiedler further in view of Tokhtuev et al. (US 2003/0117623 A1).
Regarding claim 5, the above combination does not disclose that a first optical unit for focusing the light beam is arranged between the light emitter and the intersection region or a second optical unit for focusing a scattered light component scattered along the scattered light path is arranged between the light receiver and the intersection region.
	Tokhtuev, in the same field of scattered light detectors, teaches a scattered light sensor ([0031]) comprising a first optical unit for focusing the light beam is arranged between the light emitter and the intersection region or a second optical unit for focusing a scattered light component scattered along the scattered light path is arranged between the light receiver and the intersection region ([0040]) for the benefit of ensuring that the light receiver receives only the light from an optical waveguide ([0040]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tokhtuev with the detector of the above combination because that would have enabled the detector to ensure that a light receiver receives only the light from an optical waveguide.

8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Muller-Fiedler further in view of Masumoto et al. (US 2013/0208281 A1).
	Regarding claim 13, the above combination does not disclose: 
the scattered light detector further comprises a pipe or hose system for connecting the scattered light detector in a fluid-conducting manner to one or more suction openings which are arranged within one or more monitoring spaces for suctioning a test fluid and a suction device for generating a flow or a negative pressure within the pipe or hose system, 

wherein the test region of the scattered light detector is formed as an integrated part of the pipe and/or hose system, by the test region being formed as a flow section of the pipe and/or hose system.

Matsumoto, addressing the same problem of how to configure a pipe or hose system, teaches a suction-type smoke sensing system ([0001]), wherein:
the scattered light detector further comprises a pipe or hose system for connecting the scattered light detector in a fluid-conducting manner to one or more suction openings which are arranged within one or more monitoring spaces for suctioning a test fluid and a suction device for generating a flow or a negative pressure within the pipe or hose system ([0063], [0064], [0066]; FIG. 3; FIG. 4),

wherein the test region of the scattered light detector is formed as an integrated part of the pipe and/or hose system, by the test region being formed as a flow section of the pipe and/or hose system ([0076], [0077]; FIG. 1:  2, 3; FIG. 2:  6, 7; FIG. 4:  9; FIG. 6:  6),

for the benefit of sucking air in each region to be inspected in order to detect smoke rapidly with high accuracy, thereby rapidly identifying the spot of the occurrence of fire so that a quick response can be made ([0012], [0013]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Matsumoto with the detector of the above combination because that would have enabled the combination to suck air in each region to be inspected in order to detect smoke rapidly with high accuracy, thereby rapidly identifying the spot of the occurrence of fire so that a quick response can be made.
	Regarding claim 14, Schmidt does not disclose that a test region wall delimiting the test region  has a flow inlet which is used to form and/or align a flow path within the test region, in the flow direction of the test fluid, is arranged in front of the test region and has a flow outlet which, in the flow direction of the test fluid, is arranged after the test region and in front of the suction device.
Matsumoto, addressing the same problem of how to configure a pipe or hose system, teaches a suction-type smoke sensing system ([0001]), wherein a test region wall delimiting the 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Matsumoto with the detector of the above combination because that would have enabled the combination to suck air in each region to be inspected in order to detect smoke rapidly with high accuracy, thereby rapidly identifying the spot of the occurrence of fire so that a quick response can be made.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Masumoto.
	Regarding claim 15, Schmidt discloses:
a method for detecting particles contained in a test fluid using a scattered light detector ([0024], [0125]; FIG. 17), 

which scattered light detector has a light emitter for forming an intersection region with the test fluid ([0046], [0054], [0059]; FIG. 4:  340-1; FIG. 5A:  340-1, 550) and 

a light receiver for detecting scattered light scattered from within the intersection region ([0040], [0044], [0046]; FIG. 4:  330), 

wherein a test fluid is continuously taken from one or more monitoring spaces by means of one or more suction openings and is supplied to the scattered light detector by means of a fluid-conducting pipe and/or hose system, characterized in that the intersection region is formed within the pipe and/or hose system



Schmidt does not disclose:

a flow path guiding the test fluid is created along a flow section of the pipe and/or hose system and

the light emitter emits a light beam in an emission direction oriented onto the flow path or along the flow path, wherein the emitted light beam forms the intersection region with the flow path.

Matsumoto, addressing the same problem of how to configure a pipe or hose system, teaches a suction-type smoke sensing system ([0001]), wherein:
a flow path guiding the test fluid is created along a flow section of the pipe and/or hose system ([0074], [0075], [0076], [0077]; FIG. 2; FIG. 4:  2, 3, 9) and

the light emitter emits a light beam in an emission direction oriented onto the flow path or along the flow path, wherein the emitted light beam forms the intersection region with the flow path ([0074], [0075], [0076], [0076]; FIG. 6),

for the benefit of sucking air in each region to be inspected in order to detect smoke rapidly with high accuracy, thereby rapidly identifying the spot of the occurrence of fire so that a quick response can be made ([0012], [0013]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Matsumoto with the method of Schmidt because that would have enabled the method to suck air in each region to be inspected in order to detect smoke rapidly with high accuracy, thereby rapidly identifying the spot of the occurrence of fire so that a quick response can be made.



Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/JOHN F MORTELL/Primary Examiner, Art Unit 2689